Citation Nr: 1137433	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-39 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1961 to December 1961; he had additional prior service with the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current hearing impairment is related to noise exposure during a three month period of active duty with the Navy.  He states that during that time he was exposed to noise from paint chippers and machinery aboard ship in the shipyard, as well as from practice firing of the ship's guns.

In support of his claim, he has submitted copies of private audiometric evaluations, a statement from his mother, a statement from a woman alleged to have been his wife, and his own statements.  Also associated with the claims file is a report of an April 2011 VA contract examination with a medical opinion on the etiology of hearing loss and tinnitus.

The April 2011 examination has not been considered by the RO, as shown by the lack of any supplemental statement of the case (SSOC) following its receipt.  The last SSOC was issued in February 2009.  The Veteran has not waived initial RO consideration of this evidence; the September 2011 informal hearing presentation from his representative in fact indicates a complete lack of awareness of the report.  Remand is required for VA to consider the evidence in the first instance, to include issuance of an SSOC in order to afford the Veteran an opportunity to participate in the claims process.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Consideration has been given to whether the Veteran would be prejudiced by a decision on the evidence of record at this time.  Bernard v. Brown, 4 Vet App 384 (1993).  The medical opinion rendered is a positive one.  However, the examination is not adequate for adjudication purposes.  The examiner did not review the claims file, to include the Veteran's service treatment records.  She was therefore unaware of the testing conducted in service, or pre-active duty reports of tinnitus and ear infections.  She overstated, based on his reports, the extent of his military service and, by extension, his military noise exposure.  Finally, she took no history directly related to the onset or circumstances surrounding hearing loss; she focused on tinnitus.  On remand, a new, adequate examination must be obtained.  VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Service connection may be established on non-medical evidence.  Lay statements regarding continuity of observable symptoms may be sufficient to establish a nexus.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  The statements of the Veteran, his mother, and a woman identified as DR are competent evidence of hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  Unfortunately, the current record raises questions as to the credibility of these reports.  The Veteran has alleged both that he was never married and that he is widowed.  DR submitted a statement identifying herself as the Veteran's spouse; it is unclear when, how, or if the relationship ended, and the Veteran has never indicated he is divorced.  Private doctors initially stated, in November 2006, that the Veteran began experiencing hearing problems 15 years prior.  In November 2007, correspondence from the same practice (signed as the practice and not by any individual) indicated that the Veteran had misunderstood, and his response was intended to convey that it had been 15 years since his last hearing evaluation.  On the same form, however, he responded with "?" when asked about the date of any prior hearing testing.

The Board stresses that no credibility determination is made at this time.  The inconsistencies and contradictions are pointed out to explain why additional development is required to resolve the apparent problems with the evidence of record.

In that respect, the Veteran's complete personnel records, which would contain information regarding his duties, and hence the extent of possible in-service noise exposure, should be obtained.  These will better enable the finder of fact to evaluate his allegations, and provide a better basis for any medical opinions.

The Veteran has referred to prior hearing evaluations, in Yuma, Arizona.  It is unclear if this was VA or private treatment.  The Veteran should be contacted and asked to supply additional information regarding all past treatment for hearing loss and tinnitus, or any other ear-related problems.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all private and VA care providers who treated him for tinnitus, hearing complaints, or any other ear problems (vertigo, infection, etc.)

If any VA treatment is reported, obtain complete treatment records from any VA facility identified by the Veteran or in the record.  All requests must extend from 1961 to the present unless a specific time period is identified by the Veteran.

Request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any identified private care provider.  Upon receipt of such, VA must take appropriate action to contact the identified providers and obtain relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Contact the Veteran and request that he provide a detailed marital history identifying past and present spouses, the dates of marriage, and the reason (if any) for the termination of the marriage.

3.  Obtain the Veteran's complete personnel file for active and Reserve naval service.

4.  After completion of the above, schedule the Veteran for a VA audio examination.  The claims file must be reviewed in conjunction with the examination.  The examiner should conduct all required testing, and should state whether current diagnoses of hearing loss and/or tinnitus are warranted.  A detailed history of noise exposure before, during, and after service should be taken.  The examiner must opine as to whether any currently diagnosed condition is at least as likely as not caused or aggravated by the Veteran's brief (approximately 3 months) period of active military service.

In so opining, the examiner must specifically discuss the evidence of pre-active service complaints of tinnitus, vertigo, and ear infection reflected in service treatment records; the whispered voice testing in service; the April 2011 contract examination; and records of post-service treatment, if any.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner lacks the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



